Citation Nr: 1753400	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depressive disorder, secondary to service-connected prostate cancer, status post-radical prostatectomy, and erectile dysfunction (collectively referred to as service-connected disabilities). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a September 2011 rating decision, which denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression. 

The Veteran also perfected an appeal for the denial of service connection for a diabetes mellitus, type II.  The Veteran's claim for service connection for this disability was granted in a February 2014 rating decision.  As this constitutes a full grant of the benefits sought, this issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In November 2015, the Board remanded the appeal for further development of the evidence.  The case has been returned to the Board for further appellate review. 

Regarding characterization of the appeal, the Board has bifurcated the issue to reflect claims for service connection for PTSD and other psychiatric disorders, given the different requirements for establishing service connection for each and the possibility of different symptoms being attributed to each.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) (there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (in some cases, it may be improper to treat multiple psychiatric disabilities as producing the same symptoms).


FINDINGS OF FACT

1.  The Veteran had combat service in the Republic of Vietnam.

2.  The evidence is at least evenly balanced as to whether the Veteran's PTSD was caused by the Veteran's conceded combat stressors in Vietnam. 

3.  The evidence is at least evenly balanced as to whether the Veteran's depressive disorder is caused by the Veteran's service-connected prostate cancer and erectile dysfunction. 


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, PTSD disorder was incurred in service.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, depressive disorder was proximately due to or the result of service connected disease.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-5 (where, as here, certification was after August 4, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304 (f), 4.125(a).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a)-(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that his PTSD was caused by stressors that occurred during his service in Vietnam, and he later asserted his depressive disorder was secondary to his service-connected disabilities of prostate cancer and erectile dysfunction.  For the reasons set forth below, the Board concludes that service connection for PTSD and depressive disorder is warranted.

The Board notes that the Veteran's service treatment records are silent for complaints or treatment for psychiatric symptoms and his entrance and separation examinations were normal.  Although the Veteran was not awarded a combat medal, engagement in combat is not determined simply by reference to existence or nonexistence of certain awards or MOSs.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation); Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).  Rather, in the case of the Veteran who did not receive medals indicative of combat, the combat determination should be made on a case by case basis.  VAOPGCPREC 12-99 (October 18, 1999).  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. § 3.304(d) (2014) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999). 

Here, the AOJ has conceded in-country service in Vietnam and also conceded exposure to hostile military or terrorist activity.  The Veteran reported in multiple statements that he experienced incoming enemy fire during his service in Vietnam.  Based on the evidence including the Veteran's statements the Board finds that he engaged in combat with the enemy.  Given that the Veteran engaged in combat, the absence of clear and convincing evidence to the contrary, the fact that his claimed stressor is consistent with the circumstances of his service the Veteran's lay testimony establishes the occurrence of the claimed in-service stressor.  The dispositive issue is whether the Veteran has PTSD that is causally related to these conceded military combat stressors.  

A February 2011 Vet Center intake assessment reflects the Veteran reported during his ten months in Vietnam, he experienced rocket and mortar attacks on numerous occasions and recalls the helpless feelings of having rockets landing close to him and thinking that he was not going to survive.  He also recalled an incident while supplying a foreword unit, when he saw five Vietnamese civilians along the road who had been tied up with barb wire and killed.  Later, a friend was killed by a sniper round and he helped carry the body bag to be med-evacuated by helicopter. The counselor opined based on her experience, it is reasonable, in a fair and impartial mind to believe that these persistent symptoms may meet the criteria of the DSM-IV for PTSD, and are as likely as not related to exposure to traumatic events and the hyper vigilant/stressful environment of Vietnam.

The Veteran underwent a VA examination in May 2011.  The Veteran reported he served one tour in Vietnam with the 35th supply as a truck driver in Bien Hoa from October of 1969 to May 1970.  The examiner noted the Veteran's duty could be classified as mainly combat support.  He denied receiving any disciplinary infractions or having any other adjustment problems while in the military.
He denied receiving psychiatric treatment or having any psychiatric hospitalizations while in the military.  He denied any experiences involving sexual harassment or MST.  When asked about military related stressors, he initially had difficulty remembering specific situations.  He was able to recall some stressful situations, including seeing many people in body bags, seeing people tied up with barbed wire, being fired on frequently while hauling ammunition in the trucks he drove, worry about hitting landmines, and passing craters and damaged trucks along the side of the road that had run over landmines.  He endorsed some anxiety during these experiences, but denied feelings of excessive fear or helplessness, claiming that at the time he was "young, dumb, and felt invincible."  The examiner concluded the Veteran did not meet DSM-IV-TR criteria for a depressive disorder.  He described his mood as "pretty good."  He did endorse feeling "down a little bit" from time to time.  He reported that when he does feel down or depressed, he will start feeling better within the same day.  He denied problems with appetite or having had an unintentional weight change.  The examiner concluded his overall picture is one of an individual who made a satisfactory adjustment prior to entering military service to the extent that there were no gross indicates of behavior control problems, subjective unhappiness, or family dysfunction.  The Veteran continued to report good mood and functioning after military service.  

The examiner opined the Veteran did not meet DSM-IV-TR criteria for PTSD, a depressive disorder, or an anxiety disorder.  When initially asked about mental health symptoms, the Veteran did not mention any specific presenting problems.  He also denied many symptoms of mood or anxiety disorders.  He denied employment problems related to mental health symptoms.  His social relationships appeared to be good.  The examiner also opined it is not considered likely that Veteran is experiencing any mental health conditions caused by his military experiences.

In his July 2012 notice of disagreement, the Veteran contended that after the removal of his prostate and due to his erectile dysfunction, both of which he is service-connected for, he felt very anxious and depressed because he lost so much due to the fact that he was unable to do the things he once could do and it had negatively affected his life.  He contends that he has a mental health condition as a result of his ailments.

In an April 2013 statement from the Veteran's wife, she indicated after the Veteran was diagnosed with prostate cancer in July 2004, she and the Veteran did not regain their normal sexual life and the Veteran would have to live with incontinence and wearing Depends.  She reported the changes in her husband started to take a toll on their lives, as well as their marriage.  He became withdrawn, unsociable with friends and family, and became angry.  He also became short and sharp-toned and had no desire to live a full life as they once used to have. 

In a May 2013 Disability Benefits Questionnaire (DBQ) completed by a private psychologist, the psychologist provided a diagnosis of depressive disorder, not otherwise specified.  He indicated his depressive disorder had increased in severity since his rating in 2011 and that his mood disorder, which is secondary to his service connected-disability (prostate cancer and prostatectomy/erectile dysfunction) prevents him from maintaining gainful employment and is a serious impairment in his social relationships.  His mood had become increasingly poor and the Beck Depression inventory II completed yielded a raw score of 31, which is indicative of Moderate to Severe Depression.  He opined the Veteran was certainly demonstrating Depressive Disorder NOS that is directly attributable to his medical health.

A January 2014 VA examination report indicated that the May 2013 private DBQ is in contrast to the VA examiner's findings.  He explained the Veteran told him he had not worked due to physical health issues and past surgeries, not due to mental illness.  There was certainly no level of mental illness that would preclude employment at that time.  He notes the Veteran did have erectile dysfunction and had struggles with that and had been angry.  It has impacted his relationship with his wife.  It is clearly a source of frustration and disconcert, but the Veteran did not identify significant sign or symptoms of mental illness related to it.  There has been some relationship problems/conflict and he has been more impacted by it than his wife.  The examiner further notes the couple had not made efforts to address these issues professionally.  He also notes although the erectile issues may persist, the couple could address their sexual relationship and improve their overall relationship satisfaction.  He concluded the Veteran did not reflect factors that would rise to a level of mental illness.

Pursuant to the Board remand, the Veteran underwent an additional VA examination in May 2016.  The examiner concluded that it is at least as likely as not that he meets DSM 5 diagnostic criteria for Unspecified Depressive Disorder and there were no indication of symptoms related to depression or other psychiatric concern prior to the evaluation completed at the Vet Center and the C&P exam in February and May of 2011, respectively.  The Veteran and his wife had, at that point, lived with both his military history (Vietnam, 1969 - 1970) and ED (2002) for an extended time, with indication that the Veteran still had a "good support system" and no indication of family or marital dysfunction.  The first indication of notable psychiatric symptoms occurred in May 2013, showing severe depressive symptoms, which accompanied the May 2013 private psychological evaluation.  The evaluator found a diagnosis of Depressive Disorder, NOS with accompanying comments stating "mixed depressed and anxious mood, chronic, secondary to ED"; the evaluator identified this diagnosis as an "increase" from the past C&P and noted that this secondary service connection "prevents him from maintaining gainful employment."  

Given the chronology of symptom onset, the examiner opined it appears less likely than not that the Veteran's diagnosis of Unspecified Depressive Disorder is directly related to the Veteran's military service or to the Veteran's service connected medical concerns.  The examiner also opined it appears less likely than not that the Veteran's Unspecified Depressive Disorder was aggravated (permanently worsened) by his service connected medical disabilities, as the onset of depressive symptoms does not appear related to any identifiable change or progression in these conditions.  It appears more likely that the onset and progression of depressive symptoms is related to the worsening of the Veteran's back condition, with multiple surgeries and leading to his eventual retirement, and these depressive symptoms have worsened with increased marital conflict over recent years. 

VA treatment records provide a diagnosis of PTSD.

In his March 2014 substantive appeal, the Veteran reported that his experiences in Vietnam caused his PTSD.

Given the conflicting diagnoses of PTSD based on examination by mental health professionals, the evidence is approximately evenly balanced as to whether the Veteran meets the diagnostic criteria for PTSD.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  Although the February 2011 counselor indicated that the Veteran "may" meet the criteria for PTSD, reading the opinion as a whole and in the context of the evidence of record, to include diagnosis of PTSD in VA treatment records, collectively, these findings supports that the Veteran has a valid diagnosis of PTSD.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As there is medical evidence of PTSD and conceded military combat stressors, the remaining question is whether there is a relationship between the two.

Here, the February 2011 Vet Center counselor concluded that the Veteran's PTSD is related to the Veteran's combat experience.  The Board finds the medical nexus opinion highly persuasive to show a current psychiatric disability attributable to military service, as the qualified medical professional provided a detailed history of the Veteran's symptoms and history and an explanation for the positive medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (value of medical is found within its rationale).  Additionally, the medical opinion is consistent with the additional record, to specifically include the Veteran's report of longstanding psychiatric type symptoms as noted in his lay statements.  Here, the February 2011 assessment is the only medical opinion that addressed the etiology of the Veteran's PTSD, and thus, there is no contrary medical opinion of record.  

The Board additionally notes the May 2013 DBQ also provided a positive nexus on a secondary basis as to the Veteran's depressive disorder.  The private psychologist provided a summary of the Veteran's medical history and psychiatric symptomology and provided an opinion based on an accurate characterization of the evidence of record, and thus, is entitled to substantial probative weight.  He concluded that the Veteran's depressive symptoms worsened in 2011 due to his prostate cancer and erectile dysfunction and its impact on his life, and thus concluded that his depressive disorder was caused by his service-connected disabilities.  See id.  

Although the May 2011 and January 2014 VA examination reports concluded that the Veteran did not have a psychiatric disorder, the May 2013 private DBQ, as well as the May 2016 VA examination report confirms a diagnosis of depressive disorder.  Although the May 2016 VA examiner opined that the Veteran's depressive disorder was not caused by his service connected medical disabilities, as the onset of depressive symptoms does not appear related to any identifiable change or progression in these conditions and that the onset and progression of depressive symptoms is related to the worsening of the Veteran's back condition, the examiner did not specifically address multiple lay statements from the Veteran and his wife that his service-connected prostate cancer coupled with his erectile dysfunction, collectively cause his depressive symptoms.  As noted above, the Veteran's wife indicated that the Veteran's onset of symptoms began following his prostate cancer diagnosis in 2004, along with his erectile dysfunction, the marriage began to suffer as the Veteran became withdrawn, angry, and was no longer interested in living a full life as they once used to.  The Veteran also contends in his Form 9 that that his erectile dysfunction negatively impacts his sexual life, as well as his relationship with his wife and that the examiners incorrectly mitigated the substantial affect such disability has on his life.  The Veteran and his wife are competent to report observable symptomatology and the onset of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Veteran's and his wife's statements regarding his depressive disorder symptoms are competent evidence which the Board finds to be credible.  The Veteran also indicated that he had never contended that he was unemployable solely to his mental disorder, but rather, his physical ailments and his depressive disorder prevents him from dealing with stressful jobs.  

The evidence is thus at least evenly balanced as to whether the Veteran has PTSD that is related to his conceded in-service combat stressors and as to whether the Veteran's depressive disorder is caused by his service-connected disabilities.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to service connection for PTSD and depressive disorder is warranted.  38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the Veteran initially claimed service connection for anxiety disorder as well, however, the evidence above does not reflect that the Veteran's psychiatric symptoms can be separated or clearly attributed to one or another of psychiatric disorder, and they must be considered as a single psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities). 


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for depressive disorder, secondary to service-connected diseases, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


